


Exhibit 10.2
AMKOR TECHNOLOGY, INC.
AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN
OUTSIDE DIRECTOR STOCK OPTION AWARD AGREEMENT


Unless otherwise defined herein, the terms defined in the Amkor Technology, Inc.
Amended and Restated 2007 Equity Incentive Plan (the “Plan”) will have the same
defined meanings in this Stock Option Award Agreement (the “Award Agreement”).


Participant Name:




Address:


You have been granted an Option to purchase Common Stock of Amkor Technology,
Inc. (the “Company”), subject to the terms and conditions of the Plan and this
Award Agreement, as follows:


Grant Number


Date of Grant


Vesting Commencement Date See Vesting Schedule Below


Exercise Price per Share


Total Number of Shares Granted


Type of Option: Nonstatutory Stock Option


Term/Expiration Date:


1.    Grant of Option. The Company hereby grants to the individual named in this
Award Agreement (the “Participant”) an option (the “Option”) to purchase the
number of Shares, as set forth in this Award Agreement, at the exercise price
per Share set forth in this Award Agreement (the “Exercise Price”), subject to
all of the terms and conditions in this Award Agreement and the Plan, which is




--------------------------------------------------------------------------------




incorporated herein by reference. In the event of a conflict between the terms
and conditions of the Plan and the terms and conditions of this Award Agreement,
the terms and conditions of the Plan shall prevail.


2.    Vesting Schedule. Except as provided in Section 4 and subject to any
acceleration provisions contained in the Plan or set forth below, this Option
will become vested and exercisable in accordance with this section. Shares
scheduled to vest on a certain date or upon the occurrence of a certain
condition will not vest in Participant in accordance with any of the provisions
of this Award Agreement, unless Participant will have been continuously a
Service Provider from the Date of Grant until the date such vesting is scheduled
to occur.


The Option will become vested and exercisable with respect to 100% of the Shares
subject to the Option on the first anniversary of the Date of Grant. 100% of the
Shares subject to this Award also shall vest upon the Participant’s death or
Disability. In the event of a Change in Control (as defined in the Plan), the
Award will be treated as the plan administrator determines in accordance with
the Plan, including, without limitation, assumption or grant of a substitute
award by the successor or acquiring company. If the successor or acquiring
company does not assume or provide a substitute for the Award, the Award will
fully vest in connection with such Change in Control.


3.    Termination Period. In the event that Participant ceases to be a Service
Provider for any reason, the portion of the Option that is not vested as of such
date shall be immediately forfeited with no consideration due Participant and
the portion of the Option that is vested and exercisable as of the date of such
cessation shall remain exercisable (except as otherwise provided below) for
twenty-four (24) months after Participant ceases to be a Service Provider. If
the exercise of the Option following the termination of Participant’s status as
a Service Provider (other than upon Participant’s death or Disability) would
result in liability under Section 16(b), then the vested portion of the Option
will terminate on the earlier of (A) the Term/Expiration Date or (B) the later
of (i) twenty-four (24) months after the termination of the Participant’s status
as a Service Provider or (ii) the tenth (10th) day after the last date on which
such exercise would result in such liability under Section 16(b). If the
exercise of the Option following the termination of Participant’s status as a
Service Provider (other than upon Participant’s death or Disability) would be
prohibited at any time solely because the issuance of Shares would violate the
registration requirements under the Securities Act, then the vested portion of
the Option will terminate on the earlier of (A) the Term/Expiration Date or (B)
the later of (i) twenty-four (24) months after the termination of the
Participant’s status as a Service Provider or (ii) three (3) months after the
last day on which the exercise of the Option would be in violation of such
registration




--------------------------------------------------------------------------------




requirements. Notwithstanding anything contained herein to the contrary, in no
event shall this Option be exercised later than the Term/Expiration Date as
provided above. In addition, the Option may be subject to earlier termination as
provided in Section 16(c) of the Plan.


4.    Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Option at any time, subject to the terms of the Plan. If so
accelerated, such Option will be considered as having vested as of the date
specified by the Administrator.


5.    Exercise of Option. This Option is exercisable during its term in
accordance with the Vesting Schedule set out in the Award Agreement and the
applicable provisions of the Plan and this Award Agreement. This Option is
exercisable by completing the transaction through the Company's captive broker
assisted transactions via voice response system or the Internet secured
transaction system.


The Option shall be deemed to be exercised upon receipt by the Company of a
fully executed exercise notice or other form as may be required by the Company
(the “Exercise Notice”). The Exercise Notice shall be accompanied by payment of
the aggregate Exercise Price as to the number of Shares in respect of which the
Option is being exercised (the “Exercised Shares”), together with any applicable
tax withholding. No Shares shall be issued pursuant to the exercise of this
Option unless such issuance and exercise complies with Applicable Laws.


6.    Method of Payment. Payment of the aggregate Exercise Price shall be by any
of the following, or a combination thereof, at the election of Participant:


(a) Cash;


(b) Check;


(c) Consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan;








--------------------------------------------------------------------------------




(d) Surrender of other Shares which have a Fair Market Value on the date of
exercise equal to the aggregate Exercise Price of the Exercised Shares, provided
that accepting such Shares, in the sole discretion of the Administrator, will
not result in any adverse accounting consequences to the Company; or


(e) Retention by the Company of a number of the Shares otherwise deliverable to
the Participant on exercise of the Option having an aggregate Fair Market Value
(determined on the date of exercise) equal to the aggregate Exercise Price of
the Exercised Shares, unless, in the case of Participants who are not subject to
the reporting requirements of Section 16 of the Exchange Act, such right is
revoked by the Administrator prior to the time of exercise.


In all events, the aggregate Exercise Price must be paid to the Company within
three days after the date of exercise.


7.    Tax Obligations.


(a) Withholding Taxes. Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares will be issued to Participant,
unless and until satisfactory arrangements (as determined by the Administrator)
have been made by Participant with respect to the payment of income, employment
and other taxes which the Company determines must be withheld with respect to
such exercise. If Participant fails to make satisfactory arrangements for the
payment of any required tax withholding obligations hereunder at the time of the
Option exercise, Participant acknowledges and agrees that the Company may refuse
to honor the exercise and refuse to deliver Shares if such withholding amounts
are not delivered at the time of exercise. A Participant may satisfy his or her
tax withholding obligations by directing the Company to retain a number of the
Shares otherwise deliverable to the Participant upon exercise of the Option
having an aggregate Fair Market Value (determined on the date of exercise) equal
to the minimum withholding taxes due, unless, in the case of Participants who
are not subject to the reporting requirements of Section 16 of the Exchange Act,
such right is revoked by the Administrator prior to the time of exercise.


(b) Code Section 409A. The Option is intended to comply with, or be exempt from,
Code Section 409A and all regulations, guidance, compliance programs and other
interpretative authority thereunder, and shall be interpreted in a manner
consistent therewith. Notwithstanding




--------------------------------------------------------------------------------




anything contained herein to the contrary, in the event the Option is subject to
Code Section 409A, the Company may, in its sole discretion and without
Participant’s prior consent, amend the Plan and/or the Award Agreement, adopt
policies and procedures, or take any other actions as deemed appropriate by the
Company to (i) exempt the Option from the application of Code Section 409A, (ii)
preserve the intended tax treatment of the Option or (iii) comply with the
requirements of Code Section 409A. Notwithstanding anything contained herein to
the contrary, in no event shall the Company or any Subsidiary have any liability
or obligation to Participant or any other person in the event that the Plan or
the Option is not exempt from, or compliant with, Code Section 409A.


8.    Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares have been issued, recorded on
the records of the Company or its transfer agents or registrars, and delivered
to Participant. After such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to such Shares,
including voting and receipt of dividends and distributions on such Shares.


9.    No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF THE OPTION PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED
ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE
SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING
HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES HEREUNDER. PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE PARTICIPANT’S
RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.






--------------------------------------------------------------------------------




10.    Address for Notices. Any notice to be given to the Company under the
terms of this Award Agreement will be addressed to the Company, in care of its
Stock Plan Administrator at Amkor Technology, Inc., 2045 E. Innovation Circle,
Tempe, Arizona, 85284, or at such other address as the Company may hereafter
designate in writing.


11.    Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Participant only by Participant.


12.    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Award Agreement will be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto (provided that neither the Option nor this Award
Agreement may be assigned by Participant).


13.    Additional Conditions to Issuance of Stock. If at any time the Company
determines, in its discretion, that the listing, registration or qualification
of the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to Participant (or his or her
estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval has been effected or obtained
free of any conditions not acceptable to the Company. Assuming such compliance,
for income tax purposes the Exercised Shares will be considered transferred to
Participant on the date the Option is exercised with respect to such Exercised
Shares.


14.    Administrator Authority. The Administrator has the power to interpret the
Plan and this Award Agreement and to adopt such rules for the administration,
interpretation and application of the Plan and this Award Agreement as are
consistent therewith and to interpret or revoke any such rules (including, but
not limited to, the determination of whether or not any Shares subject to the
Option have vested). All actions taken and all interpretations and
determinations made by the Administrator in good faith will be final and binding
upon Participant, the Company and all other interested persons. No member of the
Administrator will be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Award
Agreement.






--------------------------------------------------------------------------------




15.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Option or the Plan by electronic means or
request Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.


16.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.


17.    Agreement Severable. In the event that any provision in this Award
Agreement is held invalid or unenforceable, such provision will be severable
from, and such invalidity or unenforceability will not be construed to have any
effect on, the remaining provisions of this Award Agreement.


18.    Modifications to the Award Agreement. The Plan and this Award Agreement
constitute the entire understanding of the parties on the subjects covered
herein. Participant expressly warrants that he or she is not accepting this
Award Agreement in reliance on any promises, representations, or inducements
other than those contained herein. Except as otherwise provided herein or in the
Plan, modifications to this Award Agreement can be made only in an express
written contract executed by Participant and a duly authorized officer of the
Company.


19.    Amendment, Suspension or Termination of the Plan. By accepting this
Award, Participant expressly warrants that he or she has received an Option
under the Plan, and has received, read and understands the Plan. Participant
understands that the Plan is discretionary in nature and may be amended,
suspended or terminated by the Company at any time.


20.    Governing Law. This Award Agreement will be governed by the laws of the
State of Delaware without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under this Option or
this Award Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of Arizona, and agree that such litigation will be
conducted solely in the courts of Maricopa County, Arizona, or the federal
courts for the United States for the District of Arizona.






--------------------------------------------------------------------------------




21.    Agreement. Participant’s receipt of the Option and this Award Agreement
constitutes Participant’s agreement to be bound by the terms and conditions of
this Award Agreement and the Plan. Participant’s signature is not required in
order to make this Award Agreement effective.


Optionee:                 Amkor Technology, Inc.


________________________________        By: _________________________    
(Name)    
        
________________________________ ______________________________
Date:                             Date:                     




